Per Curiam.
1. Under Sec. 6 of the Appellate Practice Act (Ga. L. 1965, pp. 18, 21, as amended; Code Ann. § 6-804), a trial court has no jurisdiction to grant an extension of time for filing a notice of appeal where application for an extension is not made before expiration of the 30-day period prescribed by Sec. 5 of the Act (Code Ann. § 6-803).
2. The notice of appeal in this case having been filed more than 30 days after entry of the judgment appealed from and no valid extension of time having been granted pursuant to Sec. 6 of the Act, this court is without jurisdiction. Stanford v. Evans, Reed & Williams, 221 Ga. 331 (145 SE2d 504); Smith v. Smith, 113 Ga. App. 111 (3) (147 SE2d 466); Lanier v. Fuller, 113 Ga. App. 234 (147 SE2d 875); Seaton v. Redisco, Inc., 113 Ga. App. 256 (1) (147 SE2d 828).

Appeal dismissed.